Citation Nr: 0624961	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  02-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hepatitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Shah, Associate Counsel 




INTRODUCTION

The veteran served on active duty from March 1974 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
which the RO denied entitlement to service connection for 
hepatitis.  
The veteran perfected an appeal of this issue.  

This case was previously before the Board in September 2005, 
at which time it was remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for additional 
development and readjudication.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board remanded the claim in September 2005 for the 
veteran to undergo a VA examination which determined whether 
the veteran suffered from current residuals of hepatitis A, 
B, or C.  An examination was conducted in October 2005, but 
the requested opinions were not provided.  The examiner noted 
that the veteran tested HAVab positive and HBVcore positive, 
which reportedly indicated past hepatitis A and B exposure.  
However, no opinion was provided as to whether the veteran 
has chronic residuals of such exposure.  With regard to 
hepatitis C, the examiner noted there was no clear indication 
that the veteran has hepatitis C, but that repeat HCV RNA 
quantitative and genotyping testing would be conducted, and 
that the studies may take several weeks to come back.  The 
examiner concluded that she could not make a determination of 
HCV status without the current levels.  No addendum 
indicating the results of the repeat testing and the final 
opinion regarding HCV status is of record.  Thus, remand is 
required to obtain those subsequent test results and the 
previously requested opinions.  See Stegall v. West, 11 Vet. 
App. 268 (1998). 

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Corrective notice should be 
provided on remand. 
      
Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises the veteran that 
a disability rating and effective date 
will be assigned if service connection 
is awarded, to include an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  



2.  The RO should obtain VA treatment 
records dating from August 2003 to the 
present, to specifically include the HCV 
test results from the October 2005 VA 
examination and associate them with the 
claims file. 

3.  The RO should return the October 
2005 VA examination report along with 
the claims file for an addendum based on 
the repeated HCV studies and for a 
physician to provide the following 
opinions requested below.  If 
reexamination is deemed necessary to 
provide the opinions, such should be 
authorized.  In rendering the opinions 
requested below, the examiner should 
provide the reasoning behind his/her 
conclusion.  All opinions should be 
based on a review of the evidence of 
record and sound medical principles.  If 
the examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated

(a)	After reviewing the claims 
file including the additional test 
results from the October 2005 
examination, the physician should 
provide an opinion on whether the 
veteran currently suffers from any 
chronic disease or disability from 
hepatitis A, B or C. 

(b)	If, and only if, the veteran 
currently suffers from a chronic 
condition due to hepatitis A, B, 
or C, the examiner should consider 
the veteran's claimed history of 
receiving a needle stick from a 
broken syringe containing 
abdominal fluid from a cancer 
patient.  The examiner should 
address whether the veteran's and 
his mother's statement that he was 
given gamma globulin immediately 
after reporting the needle stick 
in service, that he developed 
hepatitis a little more than a 
month after discharge from 
service, and that the members of 
his household were also given 
gamma globulin, are consistent 
with the course and treatment of 
hepatitis A, B, and/or C.  The 
examiner should then provide an 
opinion as to whether it is as 
likely as not that the veteran 
contracted hepatitis A or B as a 
result of the needle stick in 
service.  

(c)	If, and only if, the veteran 
currently suffers from a chronic 
condition due to C, the examiner 
should provide an opinion on the 
likely etiology of hepatitis C 
based on the risk factors of: the 
needle stick in service; drug 
abuse; homosexuality/HIV positive; 
blood transfusion in 1985; and 
being stabbed.  

4.  After completing any additional 
development deemed necessary, the RO 
should re-adjudicate the veteran's claim 
of entitlement to service connection for 
hepatitis in light of all relevant 
evidence and pertinent legal authority.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


